                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-00311-RJC-DSC

DOUGLAS P. EHMANN,              )
                                )
           Plaintiff,           )
                                )
           v.                   )
                                )                                   ORDER
DUKE ENERGY CAROLINAS, LLC, and )
JOSEPH R. KLUTTZ, III,          )
                                )
           Defendants.          )
                                )

       THIS MATTER comes before the Court on “Defendants’ Motion to Dismiss,” (Doc.

No. 22), and the Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No.

29).

I.     BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth in the

M&R.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge for

“proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The Federal

Magistrate Act provides that a district court “shall make a de novo determination of those

portions of the report or specific proposed findings or recommendations to which objection is

made.” Id. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       The standard of review for a motion to dismiss under Rule 12(b)(6) for failure to state a

claim is well known. Fed. R. Civ. P. 12(b)(6). “A motion to dismiss under Rule 12(b)(6)



       Case 3:19-cv-00311-RJC-DSC Document 45 Filed 08/26/21 Page 1 of 5
‘challenges the legal sufficiency of a complaint,’ including whether it meets the pleading

standard of Rule 8(a)(2).” Fannie Mae v. Quicksilver LLC, 155 F. Supp. 3d 535, 542 (M.D.N.C.

2015) (quoting Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009)). A complaint attacked

by a Rule 12(b)(6) motion to dismiss will survive if it contains enough facts “to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Facial plausibility means allegations that allow the court to draw the reasonable inference that

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. at 678.

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Specific facts are

not necessary; the statement need only “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Additionally, when ruling on

a motion to dismiss, a court must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to

accept as true legal conclusions couched as factual allegations. Papasan v. Allain, 478 U.S. 265,

286 (1986). “Courts cannot weigh the facts or assess the evidence at this stage, but a complaint

entirely devoid of any facts supporting a given claim cannot proceed.” Potomac Conference

Corp. of Seventh-Day Adventists v. Takoma Acad. Alumni Ass’n, Inc., 2 F. Supp. 3d 758, 767–

68 (D. Md. 2014). Furthermore, the court “should view the complaint in a light most favorable

to the plaintiff.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

III.   DISCUSSION

       Plaintiff objects to the M&R’s conclusion as to Plaintiff’s claim for breach of contract



                                                2

       Case 3:19-cv-00311-RJC-DSC Document 45 Filed 08/26/21 Page 2 of 5
(Doc. Nos. 31–32).



          A.     Breach of Contract

          Under North Carolina law, “[t]he elements of a claim for breach of contract are (1)

existence of a valid contract and (2) breach of the terms of that contract.” Poor v. Hill, 530

S.E.2d 838, 845 (N.C. Ct. App. 2000). A valid contract requires mutual assent, consideration,

and terms that are sufficiently definite to enable a court to enforce them. Triad Packaging, Inc.

v. SupplyONE, Inc., 925 F. Supp. 2d 774, 789 (W.D.N.C. 2013); Cole v. Champion Enters., 496

F. Supp. 2d 613, 621 (M.D.N.C. 2007). To state a claim for breach of contract, plaintiff must

allege a contractual obligation that has not been fulfilled by defendant. Tasz, Inc. v. Indus.

Thermo Polymers, Ltd., 80 F. Supp. 3d 671, 681 (W.D.N.C. 2015).

          This Court previously found that the January 7, 2008 letter (“letter”) approving Plaintiff’s

dock permit request did not create a contractual relationship between the parties, (Doc. No. 16),

and dismissed Plaintiff’s breach of contract claim without prejudice.

          Under the law of the case doctrine, a court’s decision will “continue to govern the same

issues in subsequent stages in the same case.” Arizona v. California, 460 U.S. 605, 618 (1983).

In particular, “earlier decisions of a court become law of the case and must be followed unless

(1) a subsequent trial produces substantially different evidence, (2) controlling authority has

since made a contrary decision of law applicable to the issue, or (3) the prior decision was clearly

erroneous and would manifest injustice.” Yates v. Ford Motor Co., 143 F. Supp.3d 386, 388

(E.D.N.C. 2015) (quoting Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir.

2003)).

          Here, Plaintiff filed an Amended Complaint alleging that the letter and the SMG created



                                                   3

      Case 3:19-cv-00311-RJC-DSC Document 45 Filed 08/26/21 Page 3 of 5
a contract between the parties. The Amended Complaint does not raise any substantially different

evidence regarding the letter. Nor does it cite any new controlling authority. This Court’s

previous determination that the letter was not a contract is the law of the case here.

       The Court also finds that the SMG combined with the letter is not a contract. The SMG

is included within the SMP. The SMP is a federally mandated document for the comprehensive

management of shoreline activities on Lake Norman. The SMG includes guidelines subject to

FERC’s authority allowing Duke Energy to issue permits for docks and other recreational

facilities on Lake Norman. Plaintiff did not negotiate or sign the SMG. Those guidelines were

already in place at the time he received his permit. Thus, SMG in combination with the letter is

not a contract between Plaintiff and Duke Energy.

       Even assuming, arguendo, there was a contract created by the letter, the SMG would not

be included in the contract. The SMG is not referenced in the letter. Nor does Plaintiff allege

facts showing a meeting of the minds between the parties sufficient to establish the SMG as

terms in the contract. Accordingly, even if a contractual relationship arose from the letter, the

SMG terms, from which Plaintiff alleges breach of contract, would not be included.

       Consequently, Defendants’ Motion to Dismiss is GRANTED and Plaintiff’s breach of

contract claim is DISMISSED with prejudice. Plaintiff’s sole remaining claim for declaratory

judgment is DISMISSED as moot in light of the above finding. As Plaintiff has no more claims

remaining, Defendants’ outstanding Motion for Summary Judgment is DENIED as moot and

the Clerk is instructed to terminate these proceedings.

IV.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1.      The Magistrate Judge’s M&R, (Doc. No. 29), is ADOPTED; and



                                                  4

       Case 3:19-cv-00311-RJC-DSC Document 45 Filed 08/26/21 Page 4 of 5
       2.      Defendants’ Motion to Dismiss, (Doc. No. 22), is GRANTED. Plaintiff’s claim

               for breach of contract is DISMISSED with prejudice.

       3.      Plaintiff’s claim for declaratory judgment is DISMISSED as moot;

       4.      Defendants’ Motion for Summary Judgment, (Doc. No. 38), is DENIED as moot;

               and

       5.      The Clerk is instructed to terminate these proceedings.


Signed: August 25, 2021




                                                5

      Case 3:19-cv-00311-RJC-DSC Document 45 Filed 08/26/21 Page 5 of 5
